334 S.W.3d 924 (2011)
Daniel SCHIBBELHUT, Claimant/Respondent,
v.
SPECIALIZED MOTOR SYSTEMS, INC., Employer/Appellant, and
Division of Employment Security, Respondent.
No. ED 94867.
Missouri Court of Appeals, Eastern District, Division Two.
March 22, 2011.
Timothy K. Kellett, Horas, Radice & Kellett, L.L.C., St. Louis, MO, for appellant.
Daniel Schibbelhut, Sullivan, MO, Claimant/Respondent Acting pro se.
Bart A. Matanic, Department of Labor and Industrial Relations-Division of Employment Security, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.


*925 ORDER

PER CURIAM.
Employer, Specialized Motor Systems, Inc., appeals from an order of the Labor and Industrial Relations Commission finding claimant, Daniel Schibbelhut, eligible for unemployment benefits.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).